           Case 1:15-cr-00341-LTS Document 160 Filed 09/09/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA,                                              :
                                                                       :
                  -v-                                                  :              15-CR-341 (LTS)
                                                                       :
MICHAEL HEYWARD,                                                       :                 ORDER
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

Laura Taylor Swain, United States District Judge:

                 The Violation of Supervised Release (“VOSR”) conference proceeding in this

case is hereby scheduled to occur as a teleconference on September 11, 2020, at 9:00 a.m. As

requested, defense counsel will be given an opportunity to speak with the Defendant by

telephone for fifteen minutes before the VOSR proceeding begins (i.e., at 8:45 a.m.); defense

counsel should make sure to answer the telephone number that was previously provided to

Chambers at that time.

                 To access the teleconference, participants should call 888-363-4734 and use

access code 1527005# and security code 1441#. (Members of the press and public may call the

same number, but will not be permitted to speak during the conference.) Participants are

directed to observe the following rules during the hearing:

             1. Use a landline whenever possible.

             2. Use a handset rather than a speakerphone.

             3. All callers to the line must identify themselves if asked to do so.

             4. Identify yourself each time you speak.

             5. Mute when you are not speaking to eliminate background noise.



HEYWARD - VSR PROCEEDING 9.11.20                          VERSION SEPTEMBER 9, 2020                     1
         Case 1:15-cr-00341-LTS Document 160 Filed 09/09/20 Page 2 of 2




           6. Spell proper names.

               Persons granted remote access to proceedings are reminded of the general

prohibition against photographing, recording, and rebroadcasting of court proceedings.

Violation of these prohibitions may result in sanctions, including removal of court issued media

credentials, restricted entry to future hearings, denial of entry to future hearings, or any other

sanctions deemed necessary by the court.

       SO ORDERED.


Dated: September 9, 2020
       New York, New York


                                                                /s/ Laura Taylor Swain
                                                                LAURA TAYLOR SWAIN
                                                                United States District Judge




HEYWARD - VSR PROCEEDING 9.11.20                   VERSION SEPTEMBER 9, 2020                         2
